UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6087


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM A. WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:13-cr-00013-GEC-1; 7:16-cv-80934-
GEC)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William A. White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William A. White seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying White’s Fed. R. Civ. P. 60(b) motion

for relief from the district court’s prior order denying his 28 U.S.C. § 2255 motion. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B). See generally United States v. McRae, 793 F.3d 392, 400 &

n.7 (4th Cir. 2015). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that White has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED



                                               2